                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,

                      Petitioner,                                 8:20CV68

       vs.
                                                                   ORDER
STATE OF NEBRASKA, ET AL.,

                      Respondent.



      IT IS ORDERED that Petitioner’s Motion to Appoint Specific Counsel (Filing no. 8) and
Motion for “3-Judge . . . Evidentiary Hearing” (Filing no. 9) are denied.

       Dated this 24th day of March, 2020.

                                                 BY THE COURT:



                                                 Richard G. Kopf
                                                 Senior United States District Judge
